United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1144
Issued: October 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2008 appellant filed a timely appeal from a January 23, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his occupational disease
claim. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
left shoulder condition while in the performance of duty.
FACTUAL HISTORY
On July 25, 2007 appellant, then a 43-year-old city letter carrier, filed an occupational
disease claim alleging that his left shoulder condition deteriorated due to years of carrying a
mailbag. He advised that the employing establishment had hired him knowing he had a
preexisting left shoulder disability. Appellant became aware that his condition had worsened due

to his federal employment on April 20, 2007 and stated that surgery was needed. He did not stop
work.
In a letter dated August 23, 2007, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit a physician’s reasoned
opinion addressing the relationship of his left shoulder condition to specific employment factors.
In an August 21, 2007 statement, appellant noted that he sustained a left shoulder
dislocation in October 1990 while in the United States Navy, for which surgery was performed
on October 17, 1994. He was employed at the employing establishment in 1997 as a disabled
veteran with a 20 percent disability to his left shoulder. Appellant stated that the repetition of
placing and carrying the mailbag over his left shoulder for the prior 10 years aggravated his
shoulder and caused dislocations. In an October 11, 2007 statement, he indicated that he had
experienced several shoulder dislocations a month while working at the employing
establishment, which had progressed to several dislocations a week. Appellant had back surgery
on July 12, 2007 and was not able to provide any stability for himself due to his arm not staying
in its socket.
He indicated that additional shoulder surgery was scheduled for
November 21, 2007.
Appellant submitted medical reports pertaining to his left shoulder condition from 1990
to 1995; a July 9, 2007 magnetic resonance imaging (MRI) arthrogram of the left shoulder; and a
July 9, 2007 left shoulder arthrogram.
In a September 17, 2007 note, Dr. Michael Bruno, a Board-certified internist at Veterans
Administration Medical Center (VAMC), advised that appellant was unable to work and would
be reassessed by orthopedic surgeons in the next month.
In an October 11, 2007 medical note, Dr. Philip T. Browne, a Board-certified orthopedic
surgeon, advised that appellant was seen for recurrent anterior dislocation/subluxation of the left
shoulder. Appellant underwent a “Bankart Repair” fifteen years prior while in the Navy and two
spinal operations during the past year. Dr. Browne noted that appellant started having
subluxation episodes to his left shoulder in April 2007 and that repeat surgery was planned. He
recommended that appellant undergo physical therapy and remain off work until the planned
shoulder arthroscopy.
In an October 11, 2007 note, Rebecca M. Glasser, a registered nurse, indicated that
shoulder surgery was planned for November 21, 2007. The record contains an October 11, 2007
copy of appointment dates and an October 11, 2007 consultation sheet from the Louisville,
Kentucky VAMC.
By decision dated October 19, 2007, the Office denied appellant’s claim, finding that the
medical evidence was not sufficient to establish that his left shoulder condition was causally
related to his employment duties.
On November 5, 2007 appellant requested reconsideration. He indicated that he
submitted medical documentation to the Office to show that he had a back and leg condition in
addition to his left shoulder condition. Appellant further advised he would be undergoing left
shoulder surgery on November 21, 2007. In a November 13, 2007 letter, he advised that he
2

would not be undergoing the shoulder surgery as planned due to his recent back surgery.
Appellant advised he would be returning to work on November 10, 2007 without restrictions.
He resubmitted copies of evidence previously of record.
By decision dated January 23, 2008, the Office denied modification of its October 19,
2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is not disputed that appellant’s duties as a city letter carrier included carrying a mailbag
while performing his work duties. However, appellant has not submitted sufficient medical
evidence to support that his left shoulder condition by specific employment factors or conditions.
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Solomon Polen, 51 ECAB 341 (2000).

3

On August 23, 2007 the Office advised appellant of the medical evidence needed to establish his
left shoulder claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how his duties as a letter carrier caused or aggravated his claimed left
shoulder condition.
On October 11, 2007 Dr. Browne examined appellant for a recurrent anterior
dislocation/subluxation of the left shoulder. He noted that appellant had prior left shoulder
surgery 15 years prior while he was in the Navy. Dr. Browne obtained a history of left shoulder
subluxation episodes in April 2007. However, he did not identify a mechanism of injury or
provide a diagnosis supported by objective evidence. Dr. Browne did not explain how any
dislocation or subluxation of the left shoulder was caused or contributed to by appellant’s duties
as a letter carrier. He did not address how appellant’s preexisting left shoulder condition
progressed to the point that appellant’s duties on or about April 2007 caused or contributed to
any dislocation.5 Therefore, Dr. Browne’s report is insufficient to establish appellant’s claim.
An October 11, 2007 nursing note advised that appellant should remain off work until the
planned shoulder surgery. The Board has held that notes signed by a nurse are not medical
evidence as a nurse is not a physician under the Act.6
The remainder of the medical evidence, including the July 9, 2007 diagnostic studies and
the September 17, 2007 note from Dr. Bruno, does not address the cause of appellant’s left
shoulder condition or pertain to a back or leg condition, which is not relevant to this claim. This
evidence is not sufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.7 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence, and the Office
therefore properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.

5

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
6

See Roy L. Humphrey, 57 ECAB 238 (2005); 5 U.S.C. § 8101(2).

7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2008 is affirmed.
Issued: October 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

